Citation Nr: 0613856	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  02-10 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Salem, 
Virginia


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses arising from medical treatment from July 1 
to July 16, 1993, at Roanoke Memorial Hospital.

(The issues of entitlement to a rating in excess of 40 
percent for low back strain; an effective date earlier 
than October 25, 1993, for the award of 40 percent for low 
back strain; an effective date earlier than December 16, 
1996, for an award of special monthly compensation for the 
loss of use of a creative organ; and waiver of recovery of 
$3,200 of compensation indebtedness, to include the 
validity of that debt, will be addressed in separate 
decisions of the Board of Veterans' Appeals.




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to April 
1973.

This appeal arose before the Board from an October 1993 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to the 
requested benefit.  This issue was remanded by the Board in 
January 1997.  Another remand for additional evidentiary 
development was issued in March 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.


REMAND

After carefully reviewing the record, the Board has 
determined that another remand of this issue is necessary.  
The January 1997 remand had directed the RO to obtain all 
documents referenced in the December 1993 statement of the 
case (SOC), along with any additional relevant documents, and 
to furnish the veteran a supplemental statement of the case 
(SSOC) if that development resulted in the addition to the 
record of any evidence not discussed in the December 1993 
SOC.  All of the evidence discussed in the December 1993 SOC 
appears to be part of the VA Medical Administration Service 
(MAS) file currently of record.  However, the file still does 
not indicate that an SSOC was completed or that the RO 
readjudicated the veteran's claim for reimbursement of the 
medical expenses in question, despite the March 2005 remand 
instructing that these actions be completed.

The March 2005 remand had also noted the veteran's 
representative's argument in February 2005 that the 
circumstances surrounding a compromise settlement of an 
October 1998 Federal Tort Claim filed in conjunction with 
alleged improper treatment rendered at the VA facility in 
Salem in May 1993 are relevant to the veteran's reimbursement 
claim.  Specifically, it has been contended that the RO 
should have obtained a copy of the complete terms and 
stipulations of the settlement agreement, or that the RO 
should have readjudicated the veteran's claim in light of the 
settlement.  Therefore, the March 2005 remand had instructed 
that these records be obtained; however, there is no 
indication in the record indicating compliance with that 
instruction.

Finally, the March 2005 remand noted that, during the 
pendency of the appeal, another law of potential relevance to 
the veteran's appeal, the Veteran's Millennium Health Care 
and Benefits Act, had been enacted.  This Act provides 
general authority for reimbursement of the reasonable value 
of emergency treatment furnished in a non-Department facility 
to those veterans who are active Department health-care 
participants (enrolled in the annual patient enrollment 
system and recipients of Department hospital, nursing home, 
or domiciliary care under such system within the last 24-
month period) and who are personally liable for such 
treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725 
(West 2002 & Supp. 2005).  Notice of these criteria had not 
been provided to the veteran, nor had the RO adjudicated the 
veteran's claim with consideration of those criteria.  As a 
consequence, the Board had instructed that the RO conduct an 
initial adjudication of the veteran's claim under the 
Millennium Act provisions.  There is no indication in the 
record that such adjudication was conducted.

As can be seen from the above, the instructions contained in 
the Board's March 2005 remand have not been complied with.  
The Board is obligated by law to ensure that the RO complies 
with its directives.  "[A] remand by . . . the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders."  In other 
words, where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain and associate 
with the claims folder any available 
relevant documents associated with the 
veteran's October 1998 Federal Tort Claim 
settlement, to include the complete terms 
and stipulations of the settlement 
agreement.

2.  After undertaking any additional 
evidentiary development deemed necessary, 
the RO should, through an appropriate 
SSOC, readjudicate the veteran's claim of 
entitlement to payment or reimbursement 
for the medical expenses in question, with 
specific consideration given to any 
evidence obtained from the above-requested 
development, as well as the provisions of 
38 U.S.C.A. §§ 1725 and 1728 and their 
implementing regulations.  It should be 
specifically determined whether or not the 
veteran is an active Department health 
care participant as defined by the 
relevant criteria.  To the extent that any 
expenses are not reimbursed, the exact 
dollar amount of such expenses should be 
specified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).


